DETAILED ACTION
This is the First Action on the Merits for U.S. Patent Application No. 17/189,748, filed 2 March 2021, which is a “bypass” continuation of International Application PCT/JP2018/033379, filed 10 September 2018.
Claims 1–9 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by JP 2007-306348 A (“Suzuki”), which was cited as an ‘X’ reference in the International Search Report for PCT/JP2018/033379 and listed in the 2 March 2021 Information Disclosure Statement.  A machine translation is added to the record.
Suzuki, directed to a solid-state imaging device, teaches with respect to claim 1, a semi-conductor device, comprising:
a plurality of element arrays (¶ 0013, unit pixels in matrix form),
wherein each element array included in the plurality of element arrays is selectively connected to a vertical signal line (¶ 0021, “an analog signal obtained from the pixel 101 x is input to the VSL)
and includes an amplification transistor configured to output a first analog signal (¶ 0013, in-pixel amplifier)
on the basis of an input analog voltage (¶ 0021, reference voltage RAMP)
and an actual value of variation of a characteristic value of each element array included in the plurality of element arrays (id., analog signal from pixel 101);
a signal-processing circuit connected to the vertical signal line (id., switch 106); and
a comparison-voltage generation circuit configured to output a gradually increasing or gradually decreasing comparison voltage to the signal-processing circuit (id., comparator 102 x),
wherein the signal-processing circuit includes a storage circuit (¶ 0016, memory)
and is configured to compare the first analog signal with the comparison voltage (¶ 0021, “the operating point of the first stage differential amplifier 109 used in the comparator 102 x is determined”)
and store a timing (¶ 0016, memory storing count result) at which the comparison voltage and a value of a second analog signal generated by adding a predetermined absolute value to the first analog signal match each other onto the storage circuit (¶ 0021, operating point when VREF is the same as the analog signal),
the signal-processing circuit includes a differential transistor forming a differential pair with the amplification transistor of the element array included in the plurality of element arrays when the element array and the signal-processing circuit are connected to each other by the vertical signal line (id., differential amplifier 109), and
the signal-processing circuit is configured to output a difference between the comparison voltage input to the differential transistor and the analog voltage input to the amplification transistor (id., output of operating point produced from pixel via in-pixel amplifier and VSL).

Regarding claim 3, Suzuki teaches the semiconductor device according to Claim 1,
wherein an aspect ratio of W (channel width)/L (channel length) of the differential transistor is greater than an aspect ratio W/L of the amplification transistor (¶¶ 0019–20, asymmetric embodiment).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 6, and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Suzuki.  Claims 2, 5, 6, and 8 are each directed to various voltage levels, such as two voltages relative to each other, or a particular voltage range.  However, it would have been obvious as a matter of law to select  the particular various claimed voltages, absent evidence of new or unexpected results.  M.P.E.P. § 2144.05(II) (routine optimization of result-effective variable considered obvious).

Claim 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Suzuki in view of US Patent Application Publication No. 2020/0036930 A1 (“Hanzawa”) and in view of U.S. Patent Application Publication No. 2018/0122852 A1 (“Nishimura”).
Suzuki teaches the semiconductor device according to Claim 1,
wherein . . . the semiconductor device further comprises:
a first memory configured to store digital data corresponding to the analog voltage at a timing at which the value of the second analog signal and the comparison voltage match each other when the analog voltage is at reset voltage (¶ 0016, memory for storing count result for up-down counters);
a second memory configured to store digital data corresponding to the analog voltage at a timing at which the value of the second analog signal and the comparison voltage match each other when the analog voltage is at digital voltage (id.); [and]
a subtractor configured to subtract digital data corresponding to an element in the plurality of element arrays among digital data stored on the first memory from the digital data corresponding to the element stored on the second memory so as to generate image data (¶ 0026, difference between up and down count values).
The invention first differs from Suzuki in that the claimed invention is applied to an endoscope.  Suzuki does not specify an endoscope.  However, Hanzawa, directed to a solid state image sensor, teaches with respect to claim 9:
the semiconductor device is applied to an endoscope (Fig. 50, endoscope 5001)
including an insertion unit capable of being inserted into a subject (id., lens barrel 5003) and
a connector unit detachably connected to a control device that executes predetermined image processing (Figs. 8, 17, 18, 21, 22, pixel circuitry) and is provided in a distal end part of the insertion unit (Fig. 50, camera head 5005).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to build the Suzuki imaging device as an endoscope camera, with the predictable results that the Suzuki imaging device operates as described, and the Hanzawa endoscope acts as an endoscope as described, since it has been held that when the prior art includes each claimed element but not in combination in a prior art reference, such that one of ordinary skill in the art could combine the elements by known methods so each element merely continues to perform the same function, such combination is obvious.  M.P.E.P. § 2143(I)(A).
The claimed invention further differs from Suzuki in that the claimed invention teaches a low-voltage differential-signaling (LVDS) driver.  Suzuki does not disclose an LVDS driver.  However, Nishimura, directed to a photoelectric conversion apparatus, teaches:
a low-voltage differential-signaling (LVDS) driver configured to convert the image data into a differential signal and transmit the differential signal to the connector unit through two transmission lines (¶ 0133, photoelectric conversion device outputs by an LVDS driver).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to build the Hanzawa imaging device to output using LVDS, for compatibility with off-the-shelf standard components, such as an image processor or display, that use the known LVDS standard physical protocol.

Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 4 is directed to reciting an additional level-shift circuit in a location where there is no like circuit in the closest prior art Suzuki, and claim 7 is directed to a particular timing of comparing and resetting not shown in figures 3 and 4 of closest prior art Suzuki.  The examiner agrees with the WIPO and JPO examiners that these limitations are patentable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487